Title: To Thomas Jefferson from Samuel Huntington, 13 November 1780
From: Huntington, Samuel
To: Jefferson, Thomas



Sir
Philadelphia November 13. 1780

Congress having received Information from the Honorable the Minister of France, of Inconveniencies and Injuries received by our Allies, resulting from the Abuse the British make of Papers and Clearances they take in American Prizes, by personating the Officers and Commanders named in such Papers, being fully acquainted with the Language and Manners of our Officers and Seamen &c.
In Compliance with the request of the Minister of France, Congress have adopted the enclosed resolution; and I am to request your Excellency’s Attention to the necessary Measures for carrying the same into effectual Execution.
I have the Honor to be with the highest respect your Excellency’s most obedient Servant,

Sam. Huntington President

